t c memo united_states tax_court anne c snyder petitioner v commissioner of internal revenue respondent docket no filed date william f jones for petitioner c teddy li for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 a on peti- tioner’s federal_income_tax tax for her taxable_year of 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure dollar_figure and dollar_figure respectively in an amendment to answer respondent asserted an increase in a the deficiency in and b the accuracy-related_penalty under sec_6662 on petitioner’s tax for her taxable_year of dollar_figure and dollar_figure respectively and an increased a deficiency in and b accuracy-related_penalty under sec_6662 on petitioner’s tax for that year of dollar_figure and dollar_figure respectively the only issue remaining for decision is whether petitioner is liable for her taxable_year for the accuracy-related_penalty under sec_6662 we hold that she is findings_of_fact many of the facts have been stipulated and are so found petitioner resided in ellicott city maryland at the time she filed the petition petitioner who attended three years of college where she majored in education and e bruce snyder decedent were married for about years when he died after a long illness in date during their marriage decedent retained robert hopkins mr hopkins with a g edwards sons inc a g edwards as their financial advisor with mr hopkins’s assistance in date decedent and petitioner each opened an individual_retirement_account ira with a g edwards petitioner was the primary beneficiary of decedent’s ira and decedent was the primary beneficiary of petitioner’s ira the four children of petitioner and decedent were the contingent beneficiaries of both decedent’s ira and petitioner’s ira at a time or times not disclosed by the record decedent purchased from sun life assurance company of canada sun life two annuity_contracts viz the mfs regatta gold fixed annuity_contract no and the mfs regatta gold fixed variable_annuity contract no that were in effect when he died on date we shall refer to decedent’s mfs regatta gold fixed annuity as decedent’s fixed annuity_contract decedent’s mfs regatta gold fixed variable_annuity as decedent’s fixed variable_annuity contract and both such contracts collectively as decedent’s annuity_contracts mr hopkins of a g edwards was the plan administra- tor for each of decedent’s annuity_contracts in may or date sun life was notified that decedent had died upon receiving notice of decedent’s death sun life sent to the plan_administrator for each of decedent’s annuity con- tracts a letter dated date with respect to dece- dent’s fixed annuity_contract sun life’s date letter and a letter dated date with respect to decedent’ sec_2it is not clear from the record whether decedent was re- ceiving benefits before he died under the mfs regatta gold fixed annuity and or the mfs regatta gold fixed variable_annuity fixed variable_annuity contract sun life’s date let- ter the respective bodies of those letters which were virtu- ally identical stated in pertinent part after review of this contract it has been determined that anne snyder is entitled to the death_benefit options it is important that she anne snyder consult a tax or legal advisor before making a decision please have her choose one of the following options immediate lump minimum death_benefit the minimum death_benefit is calculated by sun life and will pay the greatest of the following contributions accruing at a rate of annu- ally minus withdrawals also accruing at a rate of annually this accrual will con- tinue until the first day of the month fol- lowing the 80th birthday of the annuitant or until the contributions or withdrawals have doubled as a result of the accumulation of the accumulated value on the date of death notification and elected option paper- work is received by sun life in good order account value on the most recent 7th contract anniversary plus any contributions minus any withdrawals since that 7th year anniver- sary cash_surrender_value this includes any applicable surrender penalties and market_value adjustment mva - applies to fixed series only note if the lump sum option is chosen we ask that the beneficiary provide the tax withholding information sun life can withhold between -50 for taxes only upon request defer the lump sum payment the lump sum payment may be taken anytime within five years of the date of death a new beneficiary can be named for the deferral_period annuitize the contract this option may be chosen within one year of the annu- itant’s date of death if this option is chosen it is irrevocable for additional information regarding annuitization please see the enclosed annuitization kit re-register the contract in order to proceed we ask that anne snyder send a letter of instruction that includes the following information chosen death_benefit option listed above note if the re-registration option is chosen please have her anne snyder include her date of birth and new beneficiary designation an original signature mailing address social_security_number signature guarantee - needed only if the re-regis- tration option is chosen or if the payout is dollar_figure or greater please forward the following documents in addition to the letter of instruction certified copy of the annuitant’s decedent’s death certificate on date petitioner signed and dated form w-4p withholding_certificate for pension or annuity payments form w- 4p for her taxable_year with respect to decedent’s fixed annuity_contract petitioner’ sec_2001 form w-4p for decedent’s fixed annuity_contract in that form petitioner directed that no tax was to be withheld from any distribution with respect to decedent’s fixed annuity_contract the instructions for peti- tioner’ sec_2001 form w-4p for decedent’s fixed annuity_contract stated in pertinent part withholding from pensions and annuities generally federal_income_tax withholding applies to the taxable part of payments made from pension profit-sharing stock bonus annuity and certain deferred_compensation plans from individual_retirement_arrangements iras and from commercial annuities the method and rate of withhold- ing depends on the kind of payment you receive also because your tax situation may change from year to year you may want to refigure your withholding each year you can change the amount to be withheld by using line sec_2 and of form w-4p choosing not to have income-tax withheld you can also choose not to have income_tax withheld from your pay- ments by using line of form w-4p caution there are penalties for not paying enough tax during the year either through withholding or estimated_tax payments nonperiodic payments-10 withholding your payer must withhold a flat from nonperiodic payments but see eligible rollover distribution-20 withholding below unless you choose not to have income_tax withheld distributions from an ira that are payable on demand are treated as nonperiodic payments you can choose not to have income_tax withheld from a nonperiodic_payment by submitting form w-4p containing your correct tin to your payer and checking the box on line eligible rollover distribution-20 withholding distributions you receive from qualified_pension or annuity_plans eg k pension plans or tax-sheltered annu- ities that are eligible to be rolled over tax free to an ira or qualified_plan are subject_to a flat withholding the withholding is required and you cannot choose not to have income_tax withheld for eligible rollover distribu- tions see pub for more details however the payer will not withhold income_tax if the entire distribution is transferred by the plan_administrator in a direct_rollover to a traditional_ira qualified_pension plan or tax-shel- tered annuity on date petitioner signed and dated form w-4p for her taxable_year with respect to decedent’s fixed variable_annuity contract petitioner’s form w-4p for fixed variable_annuity contract in that form petitioner directed that no tax was to be withheld from any distribution with respect to dece- dent’s fixed variable_annuity contract the instructions for petitioner’ sec_2001 form w-4p for decedent’s fixed variable_annuity contract were identical to the instructions for petitioner’ sec_2001 form w-4p for decedent’s fixed annuity_contract on date sun life received an undated letter from petitioner with respect to decedent’s fixed annuity_contract petitioner’s date letter with respect to decedent’s fixed annuity_contract in that letter petitioner elected what she referred to as a lump sum death_benefit payment under decedent’s fixed annuity_contract and requested that sun life not withhold any taxes from this distribution petitioner enclosed with petitioner’s date letter with respect to decedent’s fixed annuity_contract inter alia petitioner’ sec_2001 form w-4p for decedent’s fixed annuity_contract including the instructions to such form a form entitled annuitization data form on which no information was contained and which had been crossed out and a form entitled direct deposit authorization in which petitioner directed sun life to deposit directly into her checking account at bank of america petitioner’s bank of america checking account any payments that sun life made to her under decedent’s fixed annuity_contract on date sun life received an undated letter from petitioner with respect to decedent’s fixed variable_annuity contract petitioner’s date letter with respect to decedent’s fixed variable_annuity contract in that letter petitioner elected what she referred to as a lump sum death_benefit payment under decedent’s fixed variable_annuity contract and requested that sun life not withhold any taxes from this distribution petitioner enclosed with petitioner’s date letter with respect to decedent’s fixed variable_annuity contract inter alia petitioner’ sec_2001 form w-4p for decedent’s fixed variable_annuity contract including instructions to such form and a form entitled direct deposit authorization in which petitioner directed sun life to deposit directly into her bank of america checking account any payments that sun life made to her under decedent’s fixed variable_annuity contract on date the plan_administrator of decedent’s fixed annuity_contract and decedent’s fixed variable_annuity contract sent to sun life a letter a g edwards date letter with respect to both of those contracts which sun 3before decedent died petitioner’s bank of america checking account was a checking account maintained by both decedent and petitioner life received on date included with that letter were two death certificates for decedent a g edwards date letter stated in pertinent part as per our conversation today please find the enclosed original death certificates to liquidate the above policies also mrs snyders bank account number is you have the rest of the information on file i am under the assumption that these will be liquidated on date and all any monies due per your calcula- tion will be deposited into the above account on tuesday november 20th if this is not a correct assumption please advise robert hopkins or myself immediately at on date petitioner received into her bank of america checking account a payment of dollar_figure from sun life with respect to decedent’s fixed annuity_contract on date petitioner received into her bank of america checking account a payment of dollar_figure from sun life with respect to decedent’s fixed variable_annuity contract sun life reported to respondent for petitioner’s taxable_year the gross distributions of dollar_figure and dollar_figure that it made to petitioner during that year with respect to decedent’s fixed annuity_contract and decedent’s fixed variable_annuity contract respectively in this connection sun life prepared separate forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc sun life form 1099-r for that showed sun life as the payer and petitioner as the recipient of such respec- tive gross distributions the address for petitioner shown in each such form was the same as the address shown in the tax_return that petitioner filed for her taxable_year and the petition that she filed with the court one sun life form 1099-r showed a gross distribution of dollar_figure and a taxable_amount of dollar_figure which was the amount of the distribution that sun life paid to petitioner in with respect to decedent’s fixed annuity_contract the other sun life form 1099-r showed a gross distribution of dollar_figure and a taxable_amount of dollar_figure which was the amount of the distribution that sun life paid to petitioner in with respect to decedent’s fixed variable_annuity contract the distribution code s shown in each sun life form 1099-r was and the box entitled ira sep simple was checked during petitioner received interest of dollar_figure and other income of dollar_figure from american general life_insurance_company american general during a g edwards made the following gross distribu- tions totaling dollar_figure from decedent’s ira with respect to which an election had been made to withhold tax of percent by issuing the following checks to decedent 4the instructions to form 1099-r for describe distribu- tion code as death those instructions also state if the ira sep simple box is checked you have received a tradi- tional ira sep or simple distribution date of a g edwards check date date date date date date dollar_figure big_number big_number big_number big_number subtotals dollar_figure normal distribution tax withheld gross distribution dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure total dollar_figure the above-described checks issued by a g edwards were deposited into petitioner’s bank of america checking account on date petitioner sent to a g edwards a death certificate for decedent and a preprinted form prepared by a g edwards entitled a g edwards self-directed_ira request form a g edwards ira request form in that form petitioner directed a g edwards to make a total_distribution rollover of decedent’s ira into petitioner’s ira because of decedent’s death in date petitioner requested a g edwards to make gross distributions to her from petitioner’s ira of dollar_figure a month pursuant to that request during a g edwards made the following gross distributions totaling dollar_figure from peti- tioner’s ira with respect to which an election had been made 5see supra note decedent endorsed the checks dated feb and mar and date the only endorsement on each of the checks dated may and date was for deposit only to withhold tax of percent by issuing the following checks to petitioner date of a g edwards check normal distribution tax withheld gross distribution date date date date date date dollar_figure big_number big_number big_number big_number big_number dollar_figure subtotals dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure total dollar_figure the above-described checks issued by a g edwards were endorsed by petitioner and deposited into petitioner’s bank of america checking account a g edwards prepared and issued to decedent and petitioner separate forms 1099-r a g edwards form 1099-r for with respect to the gross distributions of dollar_figure and dollar_figure that a g edwards made during that year from decedent’s ira and petitioner’s ira respectively the address for decedent and for petitioner shown in the respective a g edwards forms 1099-r issued to them was the same as the address shown in the tax_return that petitioner filed for her taxable_year and the petition that she filed with the court a g edwards form 1099-r issued to decedent showed a g edwards as the payer and decedent as the recipient of a gross distribution of dollar_figure and a taxable_amount of dollar_figure which was the total amount of the gross distributions that a g edwards made to decedent during from decedent’s ira a g edwards form 1099-r issued to petitioner showed a g edwards as the payer and petitioner as the recipient of a gross distribution of dollar_figure and a taxable_amount of dollar_figure which was the total amount of the gross distributions that a g edwards made to petitioner during from petitioner’s ira the distribution code s shown in the respective a g edwards forms 1099-r issued to decedent and petitioner was and the box entitled ira sep was checked petitioner and decedent timely filed a joint form_1040 u s individual_income_tax_return for their taxable_year joint_return in that return petitioner reported wages of dollar_figure paid to petitioner by chateau builders of maryland inc taxable interest of dollar_figure ordinary dividends of dollar_figure total ira_distributions of dollar_figure paid to petitioner by allfirst bank and social_security_benefits of dollar_figure of which petitioner reported dollar_figure was taxable in the joint_return petitioner re- ported total income of dollar_figure total_tax of dollar_figure tax withheld of dollar_figure estimated_tax payments of dollar_figure and an overpayment of dollar_figure 6the instructions to form 1099-r for describe distribu- tion code as normal distribution those instructions further indicate that if the ira sep box is checked the recipient has received a traditional_ira or sep distribution in the joint_return petitioner did not report interest_income of dollar_figure and other income of dollar_figure paid during by american general nor did petitioner report in the joint_return the gross distributions of dollar_figure and dollar_figure paid during by sun life with respect to decedent’s fixed annuity_contract and decedent’s fixed variable_annuity contract respec- tively in addition petitioner did not report in the joint_return the gross distributions of dollar_figure and dollar_figure made during by a g edwards from decedent’s ira and petitioner’s ira respectively in the notice_of_deficiency notice that respondent issued to petitioner for her taxable_year respondent determined to include in gross_income for that year interest_income of dollar_figure paid_by american general other income of dollar_figure paid_by american general a gross distribution of dollar_figure paid_by sun life with respect to decedent’s fixed annuity_contract a gross distribution of dollar_figure paid_by sun life with respect to decedent’s fixed variable_annuity contract and gross distri- butions of dollar_figure made by a g edwards from petitioner’s ira respondent also determined in the notice that petitioner is 7respondent indicated in the notice that petitioner did not report in the joint_return gross distributions of dollar_figure made by a g edwards during that year from decedent’s ira respondent failed to include in the computation of the dollar_figure deficiency determined in the notice those unreported gross distributions see infra note liable for her taxable_year for a dollar_figure accuracy-related_penalty under sec_6662 in the amendment to answer respondent asserted an increased deficiency in and an increased accuracy-related_penalty under sec_6662 on petitioner’s tax for her taxable_year of dollar_figure and dollar_figure respectively opinion the only issue remaining for our consideration is whether petitioner is liable for her taxable_year for the accuracy- related penalty under sec_6662 pursuant to sec_7491 respondent bears the burden of production with respect to the issue presented under sec_6662 in order to meet respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty in this case 116_tc_438 the burden_of_proof remains with petitioner with respect to the accuracy-related_penalty that respondent determined in the notice see rule a 290_us_111 higbee v commissioner supra pincite respondent 8see supra note and infra note 9thus although respondent bears the burden of production with respect to the accuracy-related_penalty determined in the notice respondent need not introduce evidence regarding reason- able cause substantial_authority or similar provisions 116_tc_438 bears the burden_of_proof with respect to the increase in that accuracy-related_penalty that respondent asserted in the amend- ment to answerdollar_figure rule a however our resolution of whether petitioner is liable for the accuracy-related_penalty does not depend on who has the burden_of_proof 10if we were to sustain respondent’s position in the amend- ment to answer that petitioner is liable for her taxable_year for an accuracy-related_penalty under sec_6662 in excess of the amount of such penalty determined in the notice it would be necessary for the parties to determine under rule the increased amount of such penalty attributable to petitioner’s underpayment for that year that is because respondent incor- rectly calculated the increased amount of the accuracy-related_penalty under sec_6662 asserted in the amendment to answer the increased deficiency in and the increased accuracy- related penalty under sec_6662 on petitioner’s tax for her taxable_year that respondent asserted in the amendment to answer are attributable to gross distributions totaling dollar_figure that petitioner concedes were made during from a g edwards and were not reported in the joint_return see supra note respondent calculated the increased amount of the accuracy- related penalty under sec_6662 to be dollar_figure we believe that respondent erred in making that calculation it appears that respondent calculated such increased amount as a percentage of the increased amount of the deficiency that respondent as- serted in the amendment to answer however the accuracy-related_penalty under sec_6662 is equal to percent of the portion of the underpayment_of_tax to which that section applies in the instant case the increased deficiency for petitioner’s taxable_year that respondent asserted in the amendment to answer and that petitioner concedes is not equal to the underpayment for that year to which respondent asserts sec_6662 applies in this connection we note that in the notice respondent determined that the total_tax withheld for taxable_year was dollar_figure and not dollar_figure as reported in the joint tax_return in addition petitioner reported in that return and respondent did not adjust in the notice dollar_figure of estimated_tax payments for her taxable_year sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to negligence or disregard of rules or regula- tions sec_6662 or a substantial_understatement of tax sec_6662 it is respondent’s position that petitioner’s underpayment for her taxable_year was attributable to negligence or disregard of rules or regulations and a substantial under- statement of tax we shall address only whether petitioner’s underpayment for was attributable to a substantial under- statement of tax that is because our resolution of that ques- tion is determinative of whether petitioner is liable for the accuracy-related_penalty under sec_6662dollar_figure for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return sec_6662 and is substantial in the case of an individ- ual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the return for that taxable_year or dollar_figure sec_6662 the amount of the understatement is to be reduced by that portion of the understatement which is attributable to 11see supra note the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 or any item if a the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6662 and b there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioner concedes that she should have reported in the joint_return the respective distributions that sun life a g edwards and american general made during petitioner does not dispute that the understatement_of_tax in the joint_return exceeds the greater of percent of the tax required to be shown in that return or dollar_figure see sec_6662 on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty in support of her position that she is not liable for the accuracy-related_penalty under sec_6662 petitioner claimed at trial12 that she never received the separate sun life forms 1099-r showing the gross distributions made by sun life during of dollar_figure and dollar_figure with respect to dece- dent’s fixed annuity_contract and decedent’s fixed variable_annuity contract respectively the separate a g edwards forms 1099-r showing the gross distributions made by a g edwards during totaling dollar_figure and dollar_figure from decedent’s ira and petitioner’s ira respectively and the separate forms showing the distributions made by american general during of dollar_figure of interest_income and dollar_figure of other income respectively in further support of her position that she is not liable for the accuracy-related_penalty under sec_6662 peti- tioner claimed at trial that she believed that the respective gross distributions of dollar_figure and dollar_figure made by sun life during with respect to decedent’s annuity_contracts and the respective gross distributions of dollar_figure and dollar_figure made by a g 12at the conclusion of the trial in this case the court directed the parties to file simultaneous opening briefs and simultaneous answering briefs however petitioner filed a notice of intent not to file posttrial briefs edwards during from decedent’s ira and petitioner’s ira were death_benefits that are not taxable petitioner explained at trial that she held that belief because some of her friends who were widows told her during informal discussions that death_benefits are not taxabledollar_figure we turn first to petitioner’s claim at trial that she did not receive any of the forms from sun life a g edwards or american general showing the respective distributions that those companies made during petitioner’s claim that she received none of those forms strains credulity and we reject it the record does not establish and petitioner does not contend that the separate sun life forms 1099-r showing the respective gross distributions made by sun life during with respect to decedent’s annuity_contracts and the separate a g edwards forms 1099-r showing the respective gross distributions made by a g edwards during from decedent’s ira and petitioner’s ira were addressed to an incorrect addressdollar_figure nor does the record estab- lish and petitioner does not contend that she was having any problems in receiving mail around the time the payers in question 13petitioner did not give a similar explanation at trial as to why she did not include in gross_income in the joint_return the respective distributions of dollar_figure of interest_income and dollar_figure of other income made by american general during 14the record does not contain copies of any form_1099 that american general issued with respect to the respective distribu- tions during of interest and other income viz sun life a g edwards and american general would have been required to issue forms ie by no later than date we turn now to petitioner’s claim at trial that she believed that the respective gross distributions made by sun life and a g edwards during were death_benefits that are not taxable because some of her widowed friends told her during informal discussions that death_benefits are not taxable we find that it was unreasonable for petitioner to rely on any such informal statements of her friends in concluding that the respective gross distributions that sun life and a g edwards made during are not taxable in determining whether a taxpayer acted with reasonable_cause and in good_faith generally the most important factor to consider is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1 b income_tax regs petitioner should have consulted a professional and not her friends about the tax treatment of the respective gross distributions that sun life and a g edwards made during dollar_figure the record does not establish and peti- 15we note that the record does not establish that a g edwards referred to the respective gross distributions that it made during as death_benefits the record shows that such distributions were from decedent’s ira and petitioner’s ira nor does the record establish that american general referred to the respective distributions that it made during as death_benefits the record shows that such distributions were of interest and other income although the record establishes that continued tioner does not contend that she consulted a professional about the tax treatment of such distributionsdollar_figure on the record before us we find that petitioner did not have reasonable_cause for and did not act in good_faith with respect to any portion of the underpayment for her taxable_year see sec_6664 sec_1_6664-4 income_tax regs based upon our examination of the entire record before us we find that petitioner is liable for her taxable_year for continued in sun life’s date letter and sun life’s date letter sun life indicated that anne snyder is entitled to the death_benefit options and that one of those options was an immediate lump minimum death_benefit the record shows that the death_benefit options available were under decedent’s annuity_contracts only a death_benefit paid under a life_insurance_contract because of the death of the insured is to be excluded from gross_income sec_101 if petitioner had consulted with a professional about the tax treatment of the respective gross distributions that sun life made during with respect to decedent’s annuity_contracts she would have been advised that a so-called death_benefit paid under an annuity_contract is not to be excluded from gross_income because of the death of the annuity_contract holder see sec_72 16it is significant that petitioner failed to call as wit- nesses at trial the plan_administrator to testify about the respective gross distributions that sun life made during with respect to decedent’s annuity_contracts a representa- tive of a g edwards to testify about the respective gross distributions that a g edwards made during from decedent’s ira and petitioner’s ira and the accountant who prepared the joint_return to testify about why the respective distribu- tions made by sun life a g edwards and american general during were not reported in that return we presume that peti- tioner did not call those witnesses because their respective testimonies would not have been favorable to petitioner’s posi- tion in this case see 6_tc_1158 affd 162_f2d_514 10th cir the accuracy-related_penalty under sec_6662 that is attributable to petitioner’s underpayment for that yeardollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule 17the amount of the accuracy-related_penalty under sec_6662 for which petitioner is liable is an amount that is in excess of the amount of such penalty determined in the notice and is to be determined under rule see supra note
